Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Pierre Turgeon, the Chief Executive Officer and Chief Financial Officer of Kurrant Mobile Catering Inc., hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge, the Quarterly Report on Form 10-Q of Kurrant Mobile Catering Inc. for the period ended November 30, 2010, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in the Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Kurrant Mobile Catering Inc. Date: January 19, 2011 /s/ "Pierre Turgeon" Pierre Turgeon President, Chief Executive Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signatures that appear in typed form within the electronic version of this written statement required by Section 906, has been provided to Kurrant Mobile Catering Inc. and will be retained by Kurrant Mobile Catering Inc and furnished to the Securities and Exchange Commission or its staff upon request.
